United States Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 August 16, 2013 (Date of Report) Legal Life Plans, Inc. (Exact name of registrant as specified in its charter) Delaware 333-119915 20-1499421 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 2900 North Military Trail, Ste. 107 Boca Raton, FL (Address of principal executive offices) (Zip Code) (561) 672-7300 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Resignation Terry Kupfer Terry Kupfer has resigned as the Chief Financial Officer and a member of the Board of Directors of the Company effective August 16, 2013.Scott Weissman, the Chief Executive Officer of the company, has assumed the duties of Chief Financial Officer until another person is appointed to this position. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 19, 2013 LEGAL LIFE PLANS,INC. Scott Weissman President
